FIRST AMENDMENT

TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as
of November 30, 2007 (the “Amendment”) is entered into among Ruby Tuesday, Inc.,
a Georgia corporation (the “Borrower”), the Lenders party hereto and Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Amended and Restated Revolving Credit Agreement dated as of
February 28, 2007 (as amended or modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below subject to the terms and conditions specified in this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

 

1.

Amendments. The Credit Agreement is hereby amended as follows:

 

(a)        Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition in proper alphabetical order:

 

 

“First Amendment Effective Date” shall mean November 30, 2007.

 

 

(b)

Section 6.1 of the Credit Agreement is hereby amended to read as follows:

 

 

Section 6.1

Minimum Fixed Charge Coverage Ratio.

 

The Consolidated Companies will maintain as of the last day of each Fiscal
Quarter, a Fixed Charge Coverage Ratio of not less than (a) 1.85 to 1.0 from the
First Amendment Effective Date through and including December 2, 2008, (b) 1.90
to 1.0 from December 3, 2008 through and including June 2, 2009 and (c) 2.0 to
1.0 thereafter.

 

 

(c)

Section 6.2 of the Credit Agreement is hereby amended to read as follows:

 

 

Section 6.2

Maximum Adjusted Total Debt to EBITDAR Ratio.

 

The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than (a) 3.75 to
1.0 from the First Amendment Effective Date through and including December 2,
2008, (b) 3.50 to 1.0 from December 3, 2008 through and including June 2, 2009
and (c) 3.25 to 1.0 thereafter.

 

CHAR1\1023667v3



(d)       Schedule 1.1(a) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

PRICING GRID

 

 

Pricing

Level

 

Adjusted Total Debt to EBITDAR Ratio

 

Applicable Margin for Eurodollar Loans

 

Applicable Margin for Base Rate Loans

 

Applicable Commitment Fee Percentage

 

I

 

< 2.0:1.00

 

0.50% per annum

 

0.000% per annum

 

0.10% per annum

 

II

 

< 2.50:1.00 but > 2.0:1.00

 

0.625% per annum

 

0.000% per annum

 

0.125% per annum

 

III

 

< 3.0:1.00 but > 2.50:1.00

 

0.75% per annum

 

0.000% per annum

 

0.15% per annum

 

IV

 

< 3.5:1.00 but > 3.0:1.00

 

1.0% per annum

 

0.000% per annum

 

0.20% per annum

 

V

 

> 3.50:1.00

1.25% per annun

0.000% per annum

0.25% per annun

 

2.         Conditions Precedent. This Amendment shall be effective as of the
date hereof upon the following conditions precedent:

 

(a)        the Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrower, the Administrative Agent and the
Required Lenders;

 

(b)       the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower and each other Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel attaching resolutions of each Loan Party approving and adopting this
Amendment, the transactions contemplated herein and authorizing the execution
and delivery of this Amendment and any documents, agreements or certificates
related thereto and certifying that such resolutions have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
First Amendment Effective Date;

 

(c)        the Administrative Agent shall have received favorable opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the First Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(d)       the Administrative Agent shall have received a fully executed Consent
in the form attached to this Amendment (the “Consent”), duly signed and
delivered by each Subsidiary Guarantor; and

 

2

CHAR1\1023667v3



(e)        the Administrative Agent shall have received, for the benefit of each
Lender signing this Amendment on or before November 30, 2007, an amendment fee
equal to 0.10% of such Lender’s Commitment.

 

 

3.

Miscellaneous.

 

(a)    Except as herein specifically agreed, the Credit Agreement, and the
obligations of the Loan Parties thereunder and under the other Loan Documents,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.

 

 

(b)

The Borrower hereby represents and warrants as follows:

 

(i)        Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment and the Consent.

 

(ii)       This Amendment has been duly executed and delivered by the Borrower
and constitutes the legal, valid and binding obligations of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(iii)      No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Amendment.

 

(c)    The Borrower represents and warrants to the Lenders that (i) the
representations and warranties set forth in Article IV of the Credit Agreement
and in each other Loan Document are true and correct in all material respects as
of the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

 

(d)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(e)         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA.

 

[remainder of page intentionally left blank]

 

3

CHAR1\1023667v3



            Each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

RUBY TUESDAY, INC.,

 

a Georgia corporation

 

 

 

By: /s/ Marguerite N. Duffy

Name: Marguerite N. Duffy

Title: Senior Vice President

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By /s/ Anne Zeschke

Name: Anne Zeschke

Title: Assistant Vice President

 

BANK OF AMERICA, N.A.,

as a Lender, an Issuing Bank and

Swingline Lender

 

By /s/ John H. Schmidt

Name: John H. Schmidt

Title: Vice President

 

SUNTRUST BANK,

as a Lender and an Issuing Bank

 

By /s/ Jean-Paul Purdy

Name: Jean-Paul Purdy

Title: Director

 

 

 

CHAR1\1023667v3

RUBY TUESDAY, INC.

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT



WACHOVIA BANK,

NATIONAL ASSOCIATION,

as a Lender

 

By /s/ Susan T. Gallagher

Name: Susan T. Gallagher

Title: Vice President

 

REGIONS BANK,

successor by merger to AmSouth Bank,

as a Lender

 

By /s/ Amy Gillen  

Name: Amy Gillen

Title: Senior Vice President

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

 

By /s/ R. Andrew Beam  

Name: R. Andrew Beam

Title: Senior Vice President

 

U.S. BANK, NATIONAL ASSOCIATION,

as a Lender

 

By /s/ Frances W. Josephic  

Name: Frances W. Josephic

Title: Vice President

 

CITIBANK, N.A.,

as a Lender

 

By /s/ Robert F. Marcus  

Name: Robert F. Marcus

Title: Vice President

 

CHAR1\1023667v3

RUBY TUESDAY, INC.

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT



WELLS FARGO BANK, N.A.,

as a Lender

 

By /s/ David Corts  

Name: David Corts

Title: Vice President

 

FIFTH THIRD BANK,

an Ohio banking corporation,

as a Lender

 

By /s/ John K. Perez  

Name: John K. Perez

Title: Vice President

CHAR1\1023667v3

RUBY TUESDAY, INC.

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT



CONSENT

 

This Consent (this “Consent”), dated as of November 30, 2007, is delivered in
connection with the First Amendment to Amended and Restated Revolving Credit
Agreement, dated as of the date hereof (“First Amendment”), by and among RUBY
TUESDAY, INC. a Georgia corporation (the “Borrower”), the various financial
institutions from time to time parties thereto (the “Lenders”) and Bank of
America, N.A., in its capacity as the administrative agent for the Lenders (in
such capacity the “Administrative Agent”). Unless otherwise defined, terms used
herein have the meanings provided in the Credit Agreement (as defined in the
First Amendment) as amended by the First Amendment (such agreement, as so
amended, being the “Amended Credit Agreement”).

 

Each of the undersigned, as a party to the Subsidiary Guaranty Agreement, hereby
acknowledges and consents to the execution and delivery of the First Amendment,
and hereby confirms and agrees that the Subsidiary Guaranty Agreement is, and
shall continue to be, in full force and effect, and hereby ratifies and confirms
in all respects its obligations thereunder, except that, upon the effectiveness
of, and on and after the date of, the First Amendment, all references in the
Subsidiary Guaranty Agreement to the “Credit Agreement,” “thereunder,” “thereof”
or words of like import shall mean the Amended Credit Agreement.

 

This Consent may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same instrument.

 

GUARANTORS:

RTBD, INC.

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   President

 

 

RT FINANCE, INC.

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RUBY TUESDAY GC CARDS, INC.

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT TAMPA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

CHAR1\1023667v3

RUBY TUESDAY, INC.

CONSENT



 

RT ORLANDO FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT SOUTH FLORIDA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT NEW YORK FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT SOUTHWEST FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT MICHIANA FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT FRANCHISE ACQUISITION, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

CHAR1\1023667v3

RUBY TUESDAY, INC.

CONSENT



 

RT FLORIDA EQUITY, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RTGC, LLC

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

RT West Palm Beach Franchise, LP

 

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

 

RT Michigan Franchise, LLC

 

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

RT Detroit Franchise, LLC

 

 

 

By: /s/ Marguerite N. Duffy  

Name: Marguerite N. Duffy

 

Title:   Vice President

 

 

CHAR1\1023667v3

RUBY TUESDAY, INC.

CONSENT

 

 